









EXHIBIT 10.47


FIDELITY NATIONAL INFORMATION SERVICES, INC.


Notice of Restricted Stock Unit Grant to Director


You (the “Grantee”) have been granted the following award of restricted stock
units (the “Restricted Stock Units”) denominated in shares of Fidelity National
Information Services, Inc. (the “Company”), par value $0.01 per share (the
“Shares”), pursuant to the Fidelity National Information Services, Inc. Amended
and Restated 2008 Omnibus Incentive Plan, as amended and restated (the “Plan”):


Grantee:
#ParticipantName#
Number of Restricted Stock Units Granted:
#QuantityGranted#
Grant Date:
#GrantDate#
Vesting Schedule:
One-hundred percent vests on the 1st Grant Date Anniversary



See the Restricted Stock Unit Award Agreement and Plan Prospectus for the
specific provisions related to this Notice of Restricted Stock Unit Grant and
important information concerning this award.


This document is intended as a summary of your individual restricted stock unit
award. If there are any discrepancies between this summary and the provisions of
the Restricted Stock Unit Award Agreement, Plan Document and Plan Prospectus,
the provisions of those documents will prevail.




















    



--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------





FIDELITY NATIONAL INFORMATION SERVICES, INC.
AMENDED AND RESTATED
2008 OMNIBUS INCENTIVE PLAN
Restricted Stock Unit Award Agreement


SECTION 1.    GRANT OF RESTRICTED STOCK UNITS


(a) Restricted Stock Unit. On the terms and conditions set forth in the Notice
of Restricted Stock Unit Grant and this Restricted Stock Unit Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Grant Date the Restricted Stock Units set forth in
the Notice of Restricted Stock Unit Grant (the “Grant”), and the Grantee, by
acceptance hereof agrees to the terms and conditions of the Agreement.


(b) Plan and Defined Terms. The Restricted Stock Units are granted pursuant to
the Plan. All terms, provisions, and conditions applicable to the Restricted
Stock Units set forth in the Plan and not set forth herein are hereby
incorporated by reference herein. To the extent any provision hereof is
inconsistent with a provision of the Fidelity National Information Services,
Inc. Amended and Restated 2008 Omnibus Incentive Plan, as amended and restated
(the “Plan”), the provisions of the Plan will govern. All capitalized terms that
are used in the Notice of Restricted Stock Unit Grant or this Agreement and not
otherwise defined therein or herein shall have the meanings ascribed to them in
the Plan.


Section 1.
FORFEITURE AND TRANSFER RESTRICTIONS



(a)     Forfeiture. The Restricted Stock Units shall be subject to forfeiture
until the Restricted Stock Units vest in accordance with Exhibit A, except as
otherwise stated. If the Grantee’s service as a director of the Company
terminates for any reason then all unvested Restricted Stock Units shall be
forfeited unless otherwise provided by the Compensation Committee of the
Company, provided that; if the Grantee’s service terminates due to death, then
all such unvested Restricted Stock Units outstanding as of the date of
termination shall vest as of the date of termination and become free of any
forfeiture and transfer restrictions described in the Agreement.


(b)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock Units may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent such Restricted
Stock Units are subject to a Period of Restriction. Grantee is also subject to
the Company’s hedging and pledging policy. For directors, the policy prohibits
(i) directly or indirectly engaging in hedging or monetization transactions with
the Restricted Stock Units and Company stock; (ii) engaging in short sale
transactions with the Restricted Stock Units and Company stock and; (iii)
pledging the Restricted Stock Units and Company stock as collateral for a loan,
including through the use of traditional margin accounts with a broker.


(c)     Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock Units in accordance with the Notice of Restricted Stock Unit
Grant. For avoidance of doubt, once Restricted Stock Units vest, the Period of
Restriction lapses as to those units. Subject to the terms of the Plan and
Sections 2(d) and 6(b) hereof, upon lapse of the Period of Restriction, the
Grantee shall own the Shares that are subject to this Agreement free of all
restrictions otherwise imposed by this Agreement.


(d)     Change in Control. If a Change in Control (as defined in the Plan)
occurs, then the Period of Restriction shall immediately lapse and all
outstanding Restricted Stock Units granted pursuant to this Agreement shall
immediately vest; provided, however, that the Committee may instead provide that
the outstanding Restricted Stock Units shall be automatically cashed out upon a
Change in Control.



--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------







SECTION 3: PAYMENT OF RESTRICTED STOCK UNITS    


As soon as practicable (and in no case more than 30 days) after a Restricted
Stock Unit becomes vested (the “Payment Date”), the Company will pay the vested
Restricted Stock Units by delivering to Grantee a number of Shares equal to the
number of Restricted Stock Units that vested less any required tax withholding
per Section 7(b).


SECTION 4: TRADING STOCK AND SHAREHOLDER RIGHTS


(a)
Grantee is subject to the Company’s Insider Trading Policy and insider trading
liability if Grantee is aware of material, nonpublic information when making a
purchase or sale of Company stock. In addition, Grantee is subject to blackout
restrictions that prevent the sale of Company stock during certain time periods
referred to as the “blackout period.” The recurring “blackout period” begins at
the end of each calendar quarter and ends two (2) trading days following the
Company’s earnings release.



(b)
Prior to the Payment Date, the Grantee shall not have any rights as a
shareholder of the Company in connection with these Restricted Stock Units and
the Grantee’s interest in the Restricted Stock Units shall make the Grantee only
a general, unsecured creditor of the Company, unless and until the Shares are
distributed to the Grantee. Following delivery of Shares upon the Payment Date,
the Grantee shall have all rights as a shareholder with respect to such Shares.







SECTION 5:    DIVIDEND EQUIVALENTS


(a)
Any dividend equivalents earned with respect to Restricted Stock Units which
remain subject to a Period of Restriction shall not be paid to the Grantee but
shall be held by the Company.

(b)
Such held dividend equivalents shall be subject to the same Period of
Restriction as the Shares to which they relate.

(c)
Any dividend equivalents held pursuant to this Section 5 which are attributable
to Restricted Stock Units which vest pursuant to this Agreement shall be paid to
the Grantee within 30 days of the applicable vesting date.

(d)
Dividend equivalents attributable to Restricted Stock Units forfeited pursuant
to Section 2 of this Agreement shall be forfeited to the Company on the date
such Shares are forfeited.



SECTION 6: GRANTEE OBLIGATIONS


In consideration for the benefits provided herein, Grantee agrees to abide by
the following terms:


(a)
Confidential Information. Grantee has occupied a position of trust and
confidence and has had access

to substantial information about Company and its affiliates and Subsidiaries,
and their operations, that is confidential or not generally known in the
industry including, without limitation, information that relates to purchasing,
sales, customers, marketing, strategic plan, and the financial positions and
financing arrangements of Company and its affiliates and subsidiaries. Grantee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of Company and/or its affiliates and
Subsidiaries, as the case may be. Grantee will keep confidential and, outside
the scope of Grantee’s duties and responsibilities with Company and its
affiliates and Subsidiaries, will not reproduce, copy or disclose to any other
person or firm, any such information or any documents or information relating to
Company's or its affiliates' methods, processes, customers, accounts, analyses,



--------------------------------------------------------------------------------

Page 3



--------------------------------------------------------------------------------





systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by Company or any of its affiliates, nor will Grantee
advise, discuss with or in any way assist any other person, firm or entity in
obtaining or learning about any of the items described in this section.
Accordingly, at all times before and after the termination of Grantee’s service
as a director, for any reason, Grantee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Grantee use any such
information, either alone or with others, outside the scope of Grantee's duties
and responsibilities with Company and its affiliates. This provision shall not
diminish in any respect, the director’s fiduciary duty to the Company.


(b)
Non-solicitation.



During Grantee’s service as a director and for a period of one year after the
termination of Grantee’s service as a director, for any reason, Grantee agrees
not to, directly or indirectly, on behalf of Grantee or any third-party or
business, hire or solicit for employment, partnership or engagement as an
independent contractor any person who was an employee of Company or any
affiliate or Subsidiary during the period of twelve (12) months prior to any
such improper solicitation, hire or engagement.


(c)    Grantee expressly acknowledges and agrees with the reasonableness of the
terms in this Section 6 and agrees not to contest these terms in a court of
competent jurisdiction on such grounds. Grantee agrees that the Company's remedy
at law for a breach of these covenants may be inadequate and that for a breach
of these covenants the Company, in addition to other remedies provided for by
law, may be entitled to an injunction, restraining order or other equitable
relief prohibiting Grantee from committing or continuing to commit any such
breach. If a court of competent jurisdiction determines that any of these
restrictions are overbroad, Grantee and Company agree to modification of the
affected restriction(s) to permit enforcement to the maximum extent allowed by
law.


(d)    No provision of Section 6 shall apply to restrict Grantee’s conduct, or
trigger any reimbursement obligations under this Agreement, in any jurisdiction
where such provision is, on its face, unenforceable and/or void as against
public policy, unless the provision may be construed, amended, reformed or
equitably modified to be enforceable and compliant with public policy, in which
case, the provision will apply as construed, amended, reformed or equitably
modified.
    
(e)    Grantee also recognizes and acknowledges that the value of the Grant
he/she is receiving under this Grant Agreement represents a portion of Grantee’s
value to the Company such that if Grantee breaches this restrictive covenant,
the value of the Grant represents a reasonable measure of a portion of the
monetary damages for such breach. Thus, in the event of a breach by Grantee of
any restriction contained in Section 6, such breach shall be considered a
material breach of the terms of the Amended and Restated 2008 Omnibus Incentive
Plan, and any other program, plan or arrangement by which Grantee receives
equity in the Company. Therefore, besides prospective injunctive relief, if
Grantee breaches any restrictive covenant contained in Section 6, the Company
shall also be entitled to revoke any portion of the Grant for which the
restrictions have not lapsed and recover any shares (or the gross value of any
shares) delivered or deliverable to Grantee pursuant to this Grant Agreement
and, pursuant to Florida law, shall be entitled to recover its costs and
attorney’s fees incurred in securing relief under this Section 6. Additionally,
if the Company is investigating an alleged breach or threat of breach of any
restrictive covenant in this Section 6 by the Grantee, the Company may restrict
any shares hereunder from being sold or transferred until it has completed its
investigation without any resulting liability to Grantee, and will remove such
restriction placed on such shares only upon its determination in good faith that
Grantee is not in violation of such restrictive covenant(s) or has agreed
otherwise in writing with Grantee.


SECTION 7.    MISCELLANEOUS PROVISIONS


(a)Acknowledgements. The Grantee hereby acknowledges that he or she has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their respective terms and conditions. The Grantee acknowledges that there may
be tax consequences upon the vesting of the Restricted Stock Units or the
transfer of Shares paid to the Grantee under this Agreement and that the Grantee
should consult an independent tax advisor.



--------------------------------------------------------------------------------

Page 4



--------------------------------------------------------------------------------







(b)Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and right to deduct or withhold an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee’s FICA taxes) required by
law to be withheld with respect to this Restricted Stock Units. The Company may
condition the delivery of Shares upon the Grantee’s satisfaction of such
withholding obligations. The Grantee may elect to satisfy all or part of such
withholding requirement by tendering previously-owned Shares or by having the
Company withhold Shares having a Fair Market Value equal to the minimum
statutory withholding (based on minimum statutory withholding rates for federal,
state and local tax purposes, as applicable, including the Grantee’s FICA taxes)
that could be imposed on the transaction, and, to the extent the Company so
permits, amounts in excess of the minimum statutory withholding to the extent it
would not result in additional accounting expense. Such election shall be
irrevocable, made in writing and signed by the Grantee, and shall be subject to
any restrictions or limitations that the Company, in its sole discretion, deems
appropriate.


(c)Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.


(d)
Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed

effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. Notice
shall be addressed to the Chief Legal Officer of the Company at its principal
executive office and to the Grantee at the address that he or she most recently
provided in writing to the Company.


(e)Choice of Law. This Agreement and the Notice of Restricted Stock Unit Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Plan, this Agreement or the Notice of Restricted Stock
Grant to be governed by or construed in accordance with the substantive law of
another jurisdiction.


(f)Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Restricted Stock
Unit Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Restricted Stock Unit Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


(g)Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(h)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(i)References to Plan. All references to the Plan (or to a Section or Article of
the Plan) shall be deemed references to the Plan (or the Section or Article) as
may be amended from time to time.


(j)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect



--------------------------------------------------------------------------------

Page 5



--------------------------------------------------------------------------------





to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service and the Plan and the Agreement shall be interpreted accordingly.


SECTION 8:    NATURE OF GRANT; NO ENTITLEMENT; NO CLAIM FOR COMPENSATION.


The Grantee, in accepting the grant of Restricted Stock Units, represents and
acknowledges the following:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time.
 
(b)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past.


(c)All decisions with respect to future grants, if any, will be at the sole
discretion of the Committee.


(d)Any Shares acquired under the Plan are extraordinary items that are outside
the scope of the Grantee’s service as a director and are not part of the
Grantee's normal or expected compensation for any purpose, including, but not
limited to, calculating any end of service payments, long-service awards,
pension or retirement or welfare benefits or similar payments.


(e)Any Shares subject to the Restricted Stock Units are not intended to replace
any pension rights or compensation.




(f)The grant of the Restricted Stock Units will not be interpreted to form an
employment contract or relationship with the Company and, furthermore, the grant
of the Restricted Stock Units will not be interpreted to form an employment
contract with the Grantee’s employer or any affiliate or Subsidiary.


(g)The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Grantee vests in the Restricted Stock Units, the value of
any acquired Shares may increase or decrease. The Grantee understands that the
Companies are not responsible for any foreign exchange fluctuation between the
United States Dollar and the Grantee’s local currency that may affect the value
of the underlying Shares.


(h)In consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
any of the Shares issuable under the Restricted Stock Units from termination of
the Grantee’s service as a director, and the Grantee irrevocably releases the
Company and its affiliates and Subsidiaries, as applicable, from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Grantee shall be deemed to have irrevocably waived the Grantee’s
entitlement to pursue such claim.


SECTION 9:    DATA PRIVACY.
  
a.The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee's personal data as
described in this Agreement by and among, as applicable, the Company,
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.





--------------------------------------------------------------------------------

Page 6



--------------------------------------------------------------------------------





b.The Grantee understands that the Company and its Subsidiaries and affiliates,
as applicable, hold certain personal information about the Grantee including,
but not limited to, the Grantee's name, home address, telephone number and
e-mail address, date of birth, social insurance number or other identification
number, salary, nationality, any shares of stock or directorships held in the
Company and its affiliates, details of all options, restricted stock awards or
units, performance units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee's favor, for
the purpose of implementing, administering and managing the Plan (the “Data”).


c.The Grantee understands that the Data may be transferred to the Company, any
Subsidiary, an affiliate and any third parties assisting in the implementation,
administration and management of the Plan, including without limitation a stock
plan administrator for on-line administration of the Plan, that these recipients
may be located in the Grantee's country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Grantee's
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee's local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee's participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party. The Grantee
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Grantee's participation in the Plan. The
Grantee understands that Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee's local human
resources representative. The Grantee understands, however, that refusing or
withdrawing the Grantee's consent may affect the Grantee's ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Company’s Corporate Secretary.





EXHIBIT A
Vesting and Restrictions


This grant is subject to a Time-Based Restriction, as described below (the
“Period of Restriction”).


Time-Based Restrictions


In order for any Restricted Stock Units to vest, the grantee must continuously
serve as a director of the Company from the Grant Date through the Grant Date
anniversary, as indicated in the chart below.


Anniversary Date
% of Restricted Stock Units Granted
1st Grant Date anniversary
100%



The percentage of the Number of Restricted Stock Units Granted indicated next to
the Anniversary Date shall vest on such indicated anniversary date (such vesting
schedule referred to as the “Time-Based Restrictions”).



--------------------------------------------------------------------------------

Page 7

